Supplement dated June 16, 2011 to the Institutional Class Prospectus for Principal Funds, Inc. dated March 1, 2011 (as supplemented on March 14, 2011) This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. FUND SUMMARIES D ISCIPLINED L ARGE C AP B LEND F UND On June 14, 2011, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the Disciplined LargeCap Blend Fund by the Principal Capital Appreciation Fund. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Disciplined LargeCap Blend Fund tentatively scheduled for October 3, 2011. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders of Disciplined LargeCap Blend Fund in August 2011. If shareholders approve this proposal, the acquisition is expected to occur on or about October 14, 2011. D IVERSIFIED I NTERNATIONAL F UND Add the following under the Performance heading, just above the Total Returns as of December 31 each year heading: Effective June 30, 2011, the benchmark will change. The Investment Advisor and Sub-Advisor believe the MSCI EAFE Index NDTR D is more widely used for funds in the foreign large blend category than the MSCI ACWI Ex-US Index. Add the following to the Average Annual Total Returns table: Average Annual Total Returns For the periods ended December 31, 2010 1 Year 5 Years 10 Years MSCI EAFE Index NDTR D (reflects no deduction for fees, expenses, or taxes) 7.75% 2.46% 3.50% GLOBAL DIVERSIFIED INCOME FUND In the Performance section, delete the paragraph immediately above the Total Returns as of December 31 heading and substitute: Effective March 31, 2011, the weightings for Global Diversified Income Custom Index changed to the following: 35% Barclays Capital U.S. Corporate High Yield 2% Issuer Capped Index, 25% blend of 50% BofA Merrill Lynch Fixed Rate Preferred Securities Index and 50% Barclays Capital U.S. Tier I Capital Securities Index, 11% blend of 75% FTSE EPRA/NAREIT Developed Index and 25% Barclays Capital Investment Grade CMBS Index, 12% Barclays Capital U.S. Dollar Emerging Markets Bond Index, 7% MSCI All Country World Value Index (ACWVI), and 10% Tortoise Midstream MLP Index. In the Average Annual Total Returns table, delete the row related to the MSCI All Country World Index (ACWI) and add: Average Annual Total Returns For the periods ended December 31, 2010 1 Year Life of Fund MSCI All Country World Value Index (ACWVI) (reflects no deduction for fees, expenses, or taxes) 10.22% 21.70% G OVERNMENT & H IGH Q UALITY B OND F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager I NCOME F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager I NTERNATIONAL G ROWTH F UND On June 14, 2011, the Board of Directors of Principal Funds, Inc. approved the acquisition of the assets of the International Growth Fund by the Diversified International Fund. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of International Growth Fund tentatively scheduled for October 3, 2011. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date shareholders of International Growth Fund in August 2011. If shareholders approve this proposal, the acquisition is expected to occur on or about October 14, 2011. L ARGE C AP V ALUE F UND I On or about June 27, 2011, in the Management section, under the Sub-Advisor(s) and Portfolio Manager(s) sub-section, insert the following: Herndon Capital Management, LLC  Randall A. Cain, Jr. (since 2011), Principal/Portfolio Manager In the Thompson, Siegel & Walmsley LLC section, add the following:  Paul Ferwerda (since 2011), Portfolio Manager Effective June 30, 2011, in the Thompson, Siegel & Walmsley LLC section, delete references to John S. Pickler. Delete references to UBS Global Asset Management (Americas) Inc. and the related portfolio managers. S HORT -T ERM I NCOME F UND Effective July 1, 2011, under the Management and Sub-Advisor(s) and Portfolio Manager(s) headings, insert the following:  Greg L. Tornga (since 2011), Head of Fixed Income and Portfolio Manager 2 S MALL C AP V ALUE F UND Add the following beneath the Annual Fund Operating Expenses table: Principal Management Corporation has contractually agreed to limit the Funds expenses attributable to Institutional class shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending February 29, 2012. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.80%. This agreement can be terminated by mutual agreement of the parties (Principal Funds, Inc. and Principal Management Corporation). ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Throughout the table, delete the row labeled Securities Lending Risk and related explanatory text. For the Core Plus Bond Fund I, for the row labeled Preferred Securities, delete Non-Principal and substitute Principal and for the row labeled Repurchase Agreements, delete Not Applicable and substitute Non-Principal. For the LargeCap S&P 500 Index Fund, for the row labeled Management Risk, delete Not Applicable and substitute Non-Principal. MANAGEMENT OF THE FUNDS The Sub-Advisors Effective July 1, 2011, in the section for Edge Asset Management, Inc., add the following: Greg L. Tornga joined Edge in 2011. Previously, Mr. Tornga worked at Payden & Rygel Investment Management in Los Angeles. He earned a bachelors degree from the University of Michigan and an MBA from the Argyros School of Business at Chapman University. Mr. Tornga has earned the right to use the Chartered Financial Analyst designation. On or about June 27, 2011, add the following: Sub-Advisor: Herndon Capital Management, LLC (Herndon) , 100 Auburn Ave, Suite 300, Atlanta, GA 30303, has been registered with the SEC as an investment adviser since 2001 and managing assets since 2002. Herndon is an institutional investment management firm specializing in large and mid capitalization equity strategies. Herndon is the sub-advisor for a portion of the assets of the LargeCap Value Fund I. Randall A. Cain, Jr. has been with Herndon since 2002. Mr. Cain earned a Bachelor of Industrial Engineering degree from the Georgia Institute of Technology, an Interdisciplinary B.S. from Morehouse College, and an MBA from Harvard Business School. He has earned the right to use the Chartered Financial Analyst designation. In the section for Montag & Caldwell, delete the second paragraph and replace with the following: M&C is the sub-advisor for a portion of the assets of the LargeCap Growth Fund II. In the section for Thompson, Siegel & Walmsley LLC, add the following: Paul A. Ferwerda has been with TS&W since 1987. Mr. Ferwerda is a graduate of Auburn University and earned an MBA from The Fuqua School of Business at Duke University. He has earned the right to use the Chartered Financial Analyst designation. 3 Effective June 30, 2011, in the section for Thompson, Siegel & Walmsley LLC, delete references to John (Jack) S. Pickler. Delete the reference to UBS Global Asset Management (Americas) Inc. and the related portfolio manager information. DIVIDENDS AND DISTRIBUTIONS In the fourth bulleted item in this section, delete Core Plus Bond I from the list of funds. 4
